Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 01/22/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The specification in paragraph 1 has been replaced with the following amended paragraph as follows:
--[0001] This application is a continuation of U.S. non-provisional application serial no. 14/714,725, filed May 18, 2015, now U.S. Patent No. 10,672,089, which claims the benefit of U.S. provisional application serial no. 62/039,371 filed August 19, 2014, the disclosures of which are hereby incorporated by reference in their entirety. --

	This amendment was required to update the continuing data on page one of the specification, as is required upon allowance.

Allowable Subject Matter
Claims 2, 3, 7-11, 13-23, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For 35 USC 101, while one could argue that the claims 19, 20, 23, recite an abstract in idea in the form of conducting a property inspection (a method of organizing human activities), the claims contain additional elements that in combination provide for integration into a practical application.  This results in the claims not being “directed to” an abstract idea as this term is defined by the 2019 PEG.
	Using claim 1 as an example (claims 19, 20 recite similar elements and also recite a video camera, mobile inspection device), the additional elements are considered to be:
a processor; 
a non-transitory storage medium storing a first set of instructions that, when executed by the processor, cause the processor to 
3S.N. 16/141,929Atty Dkt No. 21410001BH3Nand a video labeler stored in the non-transitory storage medium, the video labeler storing instructions that, when executed by the processor, associate video of a feature having negative conditions taken by a video camera at the selected floor-plan location with the record for the selected floor-plan location and automatically encodes the feature choices and property address associated with the record as visible text on the video for viewing during playback

The above elements in combination are considered to amount to more than a mere instruction for one to practice the abstract idea using computer implementation (the processor and the storage medium limitations) and is found to be reciting a specific manner in which video taken during an inspection and is automatically encoding the video with the claimed address and feature choices so that they are visible upon playback.  The claimed video labeler in combination with the processor and the claimed storage medium are considered to provide for integration into a practical application at the 2nd prong of the 2019 PEG.  Encoding the video as claimed cannot be done by 
For prior art, the examiner notes for the record that all of the cited prior art of record in parent application 14/714,725 is “of record” for the instant application by virtue of the instant application being a Continuation application.  
For similar reasons argued by the applicant, the claims are considered to be allowable over the cited prior art of record because the art of record does not teach or suggest a system and/or method of inspecting a property using the claimed property inspection system as claimed in totality, that includes
a video labeler stored in the non-transitory storage medium, the video labeler storing instructions that, when executed by the processor, associate video of a feature having negative conditions taken by a video camera at the selected floor-plan location with the record for the selected floor-plan location and automatically encodes the feature choices and property address associated with the record as visible text on the video for viewing during playback

The prior art of record does not teach or suggest encoding of the video as claimed in combination with the use of a selected floor plan and selection of the features choices, negative conditions, and quantified metrics as claimed, where the video is encoded with the feature choices and the address that will be displayed as visible text on the video upon playback.  
Tyshuk is considered to be the closest prior art and discloses a system and method for performing a property inspection.  In paragraphs 141-145 the use of the invention for inspections of homes is disclosed.  Tyshuk discloses the use of a mobile device 1000, see paragraphs 034, 036. A user interface for the mobile device is receiving a selection of a floor-plan location and presenting a plurality of feature choices.  See Figure 2 and paragraphs 60, 71, and 141-144.  Users can identify the location in a house by using a floor-plan and can identify a window or wall that has a given defect, see paragraph 142.  Disclosed is that main components of a house are mapped to locations on a floor-plan, and the components are labeled in a similar manner to that of the components of a car (front right fender, front left fender, hood, etc.).  Paragraph 041 discloses the use of damage types, which satisfy the claimed “predetermined negative conditions”.  Also see figures 7-9 that show the use of predetermined negative conditions such as scratch or dent.  In response to selecting a predetermined negative condition, paragraph 69 teaches that the user is asked to quantify the damage such as by indicating the size or extent of damage.  This satisfies the claimed quantification metrics that represent a quantifiable aspect of the negative condition.  The receiving of values for the one or more quantification metrics is the receipt of a size or extent of severity.  This satisfies the receipt of a predefine plurality of negative conditions (defects, damage) and the quantification metrics are stored as claimed, see paragraphs 030, 031..  The data regarding locations of defects/damage for different components of a house (wall, ceiling, etc.) is stored in relation to the type of damage (negative conditions) and damage size or severity (quantification metrics).  
Tyshuk does not teach the taking of videos to document a given floor plan location for a property inspection and does not teach a system that has a video labeler that is configured to associate the feature having a negative condition to the selected floor plan location and that encodes the video with the feature choices and the address as claimed.  While it is known in the art of inspections to take videos of something being inspected to document the inspection (such as disclosed by Almeida et al., see paragraph 036 where the taking of videos is disclosed), and while it is generally known in the art that a video can be edited after it was taken to provide for text on the video, the claim requires the video labeler that automatically encodes the video with the feature choices and the address, and that associates the feature associated with the negative condition to the selected floor plan location, which is not taught or suggested by the cited prior art of record.  Applicant’s arguments are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clare (20050086158) discloses a house tour system that allows a user to select a floor plan location on a touch screen display to be provided with information on the room or area of the house that has been selected via selection from the floor plan (See paragraph 010).  This is considered to be relevant to what is claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DENNIS W RUHL/Primary Examiner, Art Unit 3687